DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 2005/0017856)(hereafter Peterson) in view of Haslam et al. (US 2020/0412574)(hereafter Haslam).
 	Regarding claim 1, Peterson discloses a system for determining an identity of a trailer coupled to a vehicle (see, abstract), the system comprising: 
one or more trailer lamps (see, paragraph [0006], trailer lamps, [0025]); 
a trailer lamp current sensing device electrically coupled to the one or more trailer lamps; 

receive a sensed current signal from the trailer lamp current sensing device (see, paragraphs [0024], [0025] and [0026], measurements of current); 
determine whether an amperage level of the sensed current signal is associated with a trailer identification 

But, Peterson does not explicitly disclose one or more processors; one or more data storage devices; one or more memory modules communicatively coupled to the one or more processors and storing machine readable instructions that cause the system to perform at least the following when executed by the one or more processors; current signal associated with the stored trailer identification number; notifying a user of the trailer identification stored in the one or more data storage devices for the trailer connected to the vehicle.
However, in same field of endeavor, Haslam teaches paragraph [0018], the trailer module including: a processor; a memory device storing a trailer identification number for the cargo trailer; and a transmitter to selectively transmit the trailer identification number via a short-wavelength ultra-high frequency communication protocol. Paragraph [0022], the communication system (100) includes: The tractor module (120) is to electrically couple to the trailer module (110). The system also includes a communications bus to couple the trailer module (110) to the tractor module (120) when the trailer (112) is coupled to the tractor (122). When coupled to the tractor module (120), the trailer module (110) communicates the trailer identification (114) to the tractor module (120). Paragraph [0063] teaches the method (600) may further include populating a database at the remote location with trailer identification numbers (114) associated with cargo trailers (112) in range of the receiver. [0053] The memory device (572) may store the trailer identification number (114) in a read-only memory (ROM), [0018] Also described is a cargo trailer communication system that includes a trailer module disposed on a cargo trailer, the trailer module including: a processor; a memory device storing a trailer identification number for the cargo trailer; and a transmitter to selectively transmit the trailer identification number via a short-wavelength ultra-high frequency 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Haslam with the Peterson, so as to determine the trailer identification number stored on the storage based on the current detection of the trailer lamp and notify the tractor module, the motivation is to effectively allow single tractor to support the multiple trailers. 
 Regarding claim 2, Peterson receive a sensed current signal from the trailer lamp current sensing device (see, paragraphs [0024], [0025] and [0026], measurements of current); 
determine whether an amperage level of the sensed current signal is associated with a trailer identification 


But, Peterson does not explicitly disclose current signal associated with the stored trailer identification number; notifying a user of the trailer identification stored in the one or more data storage devices for the trailer connected to the vehicle.
However, in same field of endeavor, Haslam teaches paragraph [0018], the trailer module including: a processor; a memory device storing a trailer identification number for the cargo trailer; and a transmitter to selectively transmit the trailer identification number via a short-wavelength ultra-high frequency communication protocol. Paragraph [0022], the communication system (100) includes: The tractor module (120) is to electrically couple to the trailer module (110). The system also includes a communications bus to couple the trailer module (110) to the tractor module (120) when the trailer (112) is coupled to the tractor (122). When coupled to the tractor module (120), the trailer module (110) communicates the trailer identification (114) to the tractor module (120). Paragraph [0063] teaches the method (600) may further include populating a database at the remote location with trailer identification numbers (114) associated with cargo trailers (112) in range of the receiver. [0053] The memory device (572) may store the trailer identification number (114) in a read-only memory (ROM), [0018] Also described is a cargo trailer communication system that includes a 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Haslam with the Peterson, so as to determine the trailer identification number stored on the storage based on the current detection of the trailer lamp and notify the tractor module, the motivation is to effectively allow single tractor to support the multiple trailers. {KSR: - Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention}.
Regarding claim 3, Peterson discloses receive a sensed current signal from the trailer lamp current sensing device (see, paragraphs [0024], [0025] and [0026], measurements of current); 
determine whether an amperage level of the sensed current signal is associated with a trailer identification 

Peterson does not explicitly disclose the lamp would be trailer turn lamp circuit. However, Peterson does disclose [0025] Thus, when there is a need for detecting whether a trailer is attached to a towing vehicle, a control component in the vehicle applies a first voltage to the power cable 120 leading to the trailer, and controls each control component 116-120 to let current flow to the lights 111-115 through individual power lines 121, 122, 123, 124, 125 leading to each individual lamp. Thus, a voltage is applied to a first amount of power lines, the first amount in this example being the total amount of power lines 121-125. Therefore, it would have been obvious to one skilled in the art to use the teachings of Peterson to interpret the one of the lights as trailer turn lamp from multiple lights as claimed as shown in fig. 1, the motivation is to yield the predictable results to identify trailer based on the trailer turn lamp. 
But, Peterson does not explicitly disclose current signal associated with the stored trailer identification number; notifying a user of the trailer identification stored in the one or more data storage devices for the trailer connected to the vehicle.
However, in same field of endeavor, Haslam teaches paragraph [0018], the trailer module including: a processor; a memory device storing a trailer identification number for the cargo trailer; and a transmitter to selectively transmit the trailer identification number via a short-wavelength ultra-high frequency communication protocol. Paragraph [0022], the communication system (100) includes: The tractor module (120) is to electrically couple to the trailer module (110). The system also includes a communications bus to couple the trailer module (110) to the tractor module (120) when the trailer (112) is coupled to the tractor (122). When coupled to the tractor module (120), the trailer module (110) communicates the trailer identification (114) to the tractor module (120). Paragraph [0063] teaches the method (600) may further include populating a database at the remote location with trailer identification numbers (114) associated with cargo trailers (112) in range of the receiver. [0053] The memory device (572) may store the trailer identification number (114) in a read-only memory (ROM), [0018] Also described is a cargo trailer communication system that includes a trailer module disposed on a cargo trailer, the trailer module including: a processor; a memory device storing a trailer identification number for the cargo trailer; and a transmitter to selectively transmit the trailer identification number via a short-wavelength ultra-high frequency communication protocol. The system also includes a device detector to determine when a receiving device is within range. When a receiving device is within range, the transmitter transmits the trailer identification number to the receiving device.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Haslam with the Peterson, so as to determine the trailer identification number stored on the storage based on the current detection of the trailer lamp and notify the tractor module, the motivation is to effectively allow single tractor to support the multiple trailers. {KSR: - Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention}.
Regarding claim 4, Peterson receive a sensed current signal from the trailer lamp current sensing device (see, paragraphs [0024], [0025] and [0026], measurements of current); 
determine whether an amperage level of the sensed current signal is associated with a trailer identification 

Peterson does not explicitly disclose the lamp would be trailer brake lamp circuit. However, Peterson does disclose [0025] Thus, when there is a need for detecting whether a trailer is attached to a towing vehicle, a control component in the vehicle applies a first voltage to the power cable 120 leading to the trailer, and controls each control component 116-120 to let current flow to the lights 111-115 through individual power lines 121, 122, 123, 124, 125 leading to each individual lamp. Thus, a voltage is applied to a first amount of power lines, the first amount in this example being the total amount of power lines 121-125. Therefore, it would have been obvious to one skilled in the art to use the teachings of Peterson to interpret the one of the lights as trailer brake lamp from multiple lights as claimed as shown in fig. 1, the motivation is to yield the predictable results to identify trailer based on the trailer brake lamp. 
But, Peterson does not current signal associated with the stored trailer identification number; notifying a user of the trailer identification stored in the one or more data storage devices for the trailer connected to the vehicle.
However, in same field of endeavor, Haslam teaches paragraph [0018], the trailer module including: a processor; a memory device storing a trailer identification number for the cargo trailer; and a transmitter to selectively transmit the trailer identification number via a short-wavelength ultra-high frequency communication protocol. Paragraph [0022], the communication system (100) includes: The tractor module (120) is to electrically couple to the trailer module (110). The system also includes a communications bus to couple the trailer module (110) to the tractor module (120) when the trailer (112) is coupled to the tractor (122). When coupled to the tractor module (120), the trailer module (110) communicates the trailer identification (114) to the tractor module (120). Paragraph [0063] teaches the method (600) may further include populating a database at the remote location with trailer identification numbers (114) associated with cargo trailers (112) in range of the receiver. [0053] The memory device (572) may store the trailer identification number (114) in a read-only memory (ROM), [0018] Also described is a cargo trailer communication system that includes a trailer module disposed on a cargo trailer, the trailer module including: a processor; a memory device storing a trailer identification number for the cargo trailer; and a transmitter to selectively transmit the trailer identification number via a short-wavelength ultra-high frequency communication protocol. The system also includes a device detector to determine when a receiving device is within range. When a receiving device is within range, the transmitter transmits the trailer identification number to the receiving device.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Haslam with the Peterson, so as to determine the trailer identification number stored on the storage based on the current detection of the trailer lamp and notify the tractor module, the motivation is to effectively allow single tractor to support the multiple trailers. {KSR: - Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention}.
(see, Peterson, paragraph [0032] The level of the current detected by the detection means is compared to a second threshold, where the second threshold is adapted to levels appropriate for the detection of LED-lights. The outcome of the comparison is used by (not shown) a decision making means in the device of the invention in order to decide which kind of trailer, if any, is attached to the vehicle, Haslem, paragraph [0018] a memory device storing a trailer identification number for the cargo trailer; and a transmitter to selectively transmit the trailer identification number via a short-wavelength ultra-high frequency communication protocol. Paragraph [0022], the communication system (100) includes: The tractor module (120) is to electrically couple to the trailer module (110). The system also includes a communications bus to couple the trailer module (110) to the tractor module (120) when the trailer (112) is coupled to the tractor (122). When coupled to the tractor module (120), the trailer module (110) communicates the trailer identification (114) to the tractor module (120). Paragraph [0063] teaches the method (600) may further include populating a database at the remote location with trailer identification numbers (114) associated with cargo trailers (112) in range of the receiver. [0053] The memory device (572) may store the trailer identification number (114) in a read-only memory (ROM)) therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Haslem with the Peterson, as a whole, to come up to the claimed invention. {KSR: - Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention}.
a load varying device electrically coupled to the trailer, and wherein the load varying device is configured to change the amperage level of the sensed current signal of the one or more trailer lamps (see, paragraph [0010], means for applying a first voltage to a first amount of power lines for a first sub system in the trailer and means for measuring the individual currents consumed by components in the first sub system, including means for comparing the level of the individual currents to a first predefined threshold, [0025] Thus, when there is a need for detecting whether a trailer is attached to a towing vehicle, a control component in the vehicle applies a first voltage to the power cable 120 leading to the trailer, and controls each control component 116-120 to let current flow to the lights 111-115 through individual power lines 121, 122, 123, 124, 125 leading to each individual lamp. Thus, a voltage is applied to a first amount of power lines, the first amount in this example being the total amount of power lines 121-125.)
 	Regarding claim 8, the combined teachings further discloses the system of claim 1, further comprising: an electronic tag connected to the trailer (Haslam, see paragraph [0053], [0053] The memory device (572) may store the trailer identification number (114) in a read-only memory (ROM), for example, as a RFID and/or similar tag); an electronic reader coupled to the one or more processors and in communication with the electronic tag (see, paragraph [0055] The transmitter (580) selectively transmits the trailer identification number (114) via a short-wavelength ultra-high frequency communication protocol (582). In an example, the transmitter (580) is a Bluetooth™ transmitter and the short-wavelength ultra-high frequency communication protocol (582) is Bluetooth™); and wherein the machine readable instructions further comprises: receive, from the electronic reader, a trailer profile associated with the trailer connect to the vehicle that is stored in the electronic tag; and notify the user of the trailer profile (see, paragraph [0055] The transmitter (580) selectively transmits the trailer identification number (114) via a short-wavelength ultra-high frequency communication protocol (582). In an example, the transmitter (580) is a Bluetooth™ transmitter and the short-wavelength ultra-high frequency communication protocol (582) is Bluetooth™. Other wavelengths and/or protocols (582) may be substituted; however, the cost of equipment makes use of standard protocols such as Bluetooth™ and/or IEEE 801.11 attractive [0056] in some examples, the cargo trailer communication system (500) further includes an authenticator to authenticate the receiving device prior to transmission of the trailer identification number (114). ).
 	Regarding claim 9, the combined teachings further discloses the system wherein the machine readable instructions further comprises: retrieve a trailer profile associated with the amperage level of the sensed current signal from the one or more data storage devices; and notify the user of the trailer profile for the trailer connected to the vehicle (Haslem, paragraph [0018], the trailer module including: a processor; a memory device storing a trailer identification number for the cargo trailer; and a transmitter to selectively transmit the trailer identification number via a short-wavelength ultra-high frequency communication protocol. Paragraph [0022], the communication system (100) includes: The tractor module (120) is to electrically couple to the trailer module (110). The system also includes a communications bus to couple the trailer module (110) to the tractor module (120) when the trailer (112) is coupled to the tractor (122). When coupled to the tractor module (120), the trailer module (110) communicates the trailer identification (114) to the tractor module (120). Paragraph [0063] teaches the method (600) may further include populating a database at the remote location with trailer identification numbers (114) associated with cargo trailers (112) in range of the receiver. [0053] The memory device (572) may store the trailer identification number (114) in a read-only memory (ROM), [0018] Also described is a cargo trailer communication system that includes a trailer module disposed on a cargo trailer, the trailer module including: a processor; a memory device storing a trailer identification number for the cargo trailer; and a transmitter to selectively transmit the trailer identification number via a short-wavelength .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over and Haslam and further in view of Troutman et al. (US 2018/0293891) (hereafter Troutman).
Regarding claim 5, the combined teachings do not explicitly disclose the system further comprising: a temperature sensing circuit; and wherein the machine readable instructions further comprises: receive a sensed temperature signal from the temperature sensing circuit when the trailer lamp current sensing device senses the sensed current signal from the one or more trailer lamps; determine whether to adjust the amperage level of the sensed current signal based on a degree of the sensed temperature signal in order to determine the identity of the trailer coupled to the vehicle; and notify the user of the trailer identification based on the amperage level of the sensed current signal and the degree of the sensed temperature signal. However, in same field of endeavor, Troutman teaches in paragraph [0004], a temperature sensor for sensing a temperature; a switch for placing the light failure detection system into a learn mode wherein the lighting circuits are monitored with the plurality of voltage level monitoring circuits and the plurality of current monitoring circuits to determine threshold voltage and current levels for the lighting circuits; a microcontroller coupled to the circuit board for storing the threshold voltage and current levels and the temperature sensed by the temperature sensor, the microcontroller being adapted to calculate an adjusted threshold current based on a voltage sensitivity and the sensed temperature. Paragraph [0126], System temperatures are also monitored by microcontroller 120, which then adjusts lamp current thresholds to compensate for current changes with temperature. The system also adjusts the current thresholds based on the input voltage on each circuit. Note that the combined teachings of Peterson and Haslem, as a whole, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                            1/12/2022